Exhibit 10.1
Execution Copy
REORGANIZATION AGREEMENT
Dated as of August 4, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS     2  
1.1
 
Certain Defined Terms
    2  
1.2
 
Other Definitional Provisions
    5      
 
        ARTICLE II THE REORGANIZATION     5  
2.1
 
Transactions
    5  
2.2
 
Consent to Reorganization Transactions
    10  
2.3
 
No Liabilities in Event of Termination; Certain Covenants
    10      
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES     11  
3.1
 
Representations and Warranties
    11  
3.2
 
Additional Representations by the GA EBS II Equityholders and the ERX Members
    12  
3.3
 
Additional Representations by Harrington AIV and the H&F Subscribing Parties
    13  
3.4
 
Additional Representations by the Company
    14      
 
        ARTICLE IV MISCELLANEOUS     15  
4.1
 
Amendments and Waivers
    15  
4.2
 
Successors, Assigns and Transferees
    15  
4.3
 
Notices
    15  
4.4
 
Further Assurances
    17  
4.5
 
Entire Agreement
    17  
4.6
 
Governing Law; Jurisdiction; Waiver of Jury Trial
    17  
4.7
 
Severability
    18  
4.8
 
Enforcement
    18  
4.9
 
Titles and Subtitles
    18  
4.10
 
Counterparts; Facsimile Signatures
    18  
4.11
 
Expenses
    18  

      Schedules:  
 
  Schedule I  
Management Members
Schedule II  
Reorganization Documents
Schedule III  
H&F Subscribing Parties
Schedule IV  
ERX Members
Schedule V  
Pre-Reorganization Company Stockholders

(i)



--------------------------------------------------------------------------------



 



      Exhibits:  
 
  Exhibit A  
Amended and Restated Certificate of Incorporation
Exhibit B  
Amended and Restated Bylaws of the Company
Exhibit C  
EBS Acquisition Merger Agreement
Exhibit D  
Harrington Merger Agreement
Exhibit E  
Amendment No. 1 to Fifth Amended and Restated EBS LLC Agreement
Exhibit F  
Stockholders Agreement
Exhibit G  
Investors Tax Receivable Agreement (Reorganizations)
Exhibit H  
Investors Tax Receivable Agreement (Exchanges)
Exhibit I  
Management Tax Receivable Agreement
Exhibit J  
Amendment No. 2 to the Fifth Amended and Restated EBS LLC Agreement
Exhibit K  
Common Stock Subscription and EBS Unit Vesting Agreement
Exhibit L  
Sixth Amended and Restated LLC Agreement of EBS Master
Exhibit M  
Unit Purchase Agreement

(ii)



--------------------------------------------------------------------------------



 



REORGANIZATION AGREEMENT
          REORGANIZATION AGREEMENT, dated as of August 4, 2009, by and among
Emdeon Inc., a Delaware corporation (the “Company”), EBS Acquisition II, LLC, a
Delaware limited liability company (“EBS Acquisition II”), Hellman & Friedman
Capital Associates VI, L.P., a Delaware limited partnership (“H&F Capital
Associates”), Hellman & Friedman Capital Executives VI, L.P., a Delaware limited
partnership (“H&F Capital Executives”), HFCP VI Domestic AIV, L.P., a Delaware
limited partnership (“HFCP Domestic”), H&F Harrington AIV I, L.P., a Delaware
limited partnership (“Harrington LP”), Hellman & Friedman Investors VI, L.P., a
Delaware limited partnership (“H&F GP”), H&F Harrington Inc., a Delaware
corporation (“Harrington Inc.”), H&F Harrington AIV II, L.P., a Delaware limited
partnership (“Harrington AIV”), the ERX Members of EBS Master LLC set forth on
Schedule IV hereto (the “ERX Members”), EBS Holdco I, LLC, a Delaware limited
liability company (“Sub 1”), EBS Holdco II, LLC, a Delaware limited liability
company (“Sub 2”), EBS Executive Incentive Plan LLC, a Delaware limited
liability company (the “Plan Member”), and EBS Master LLC, a Delaware limited
liability company (“EBS Master”).
RECITALS
          WHEREAS, the Board of Directors of the Company (the “Board”) has
determined to effect an underwritten initial public offering (the “IPO”) of the
Company’s Class A Common Stock, par value $0.00001 per share;
          WHEREAS, the Company, the Pre-Reorganization HF Members (as defined
below), the ERX Members and EBS Acquisition II collectively own 100% of the
outstanding equity interests in EBS Master (without giving effect to the Grant
Units (as defined below) held by the Plan Member);
          WHEREAS, the Board, the Pre-Reorganization HF Members, the ERX Members
and EBS Acquisition II have each determined that it is advisable and in the best
interests of EBS Master and its equityholders to effect the Reorganization
Transactions (as defined below) and the IPO; and
          WHEREAS, in connection with the consummation of the Reorganization
Transactions and the IPO, the applicable parties hereto intend to enter into the
Reorganization Documents (as defined below).
          NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual promises hereinafter set forth, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          1.1 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:
          “Additional IPO Closing” means any additional closing of the sale of
Class A Common Stock in the IPO pursuant to the exercise of the underwriters’
over-allotment option, which closing may occur on the same date and time as the
IPO Closing.
          “Amended and Restated Certificate of Incorporation” has the meaning
set forth in Section 2.1(a)(i).
          “Board” has the meaning set forth in the recitals of this Agreement.
          “Class A Common Stock” shall mean Class A Common Stock, par value
$0.00001 per share, of the Company, having the rights set forth in the Amended
and Restated Certificate of Incorporation.
          “Class B Common Stock” shall mean Class B Common Stock, par value
$0.00001 per share, of the Company, having the rights set forth in the Amended
and Restated Certificate of Incorporation.
          “Common Stock” means, collectively, the Class A Common Stock and
Class B Common Stock.
          “Company” has the meaning set forth in the preamble of this Agreement.
          “EBS Acquisition II” has the meaning set forth in the preamble to this
Agreement.
          “EBS Acquisition Merger Agreement” has the meaning set forth in
Section 2.1(a)(iv).
          “EBS Executive Equity Incentive Plan” means the Amended and Restated
EBS Executive Equity Incentive Plan of EBS Master.
          “EBS Incentive Plan” means the Amended and Restated EBS Incentive Plan
of EBS Master.
          “EBS Master” has the meaning set forth in the preamble to this
Agreement.
          “EBS Master Management Incentive Plans” means the EBS Executive Equity
Incentive Plan and the EBS Incentive Plan.
          “EBS Units” has the meaning set forth in Section 2.1(a)(vii).

2



--------------------------------------------------------------------------------



 



          “ERX Class B Shares” has the meaning set forth in Section 2.1(a)(ix).
          “ERX Members” has the meaning set forth in the preamble to this
Agreement.
          “GA EBS II Equityholders” means, collectively, General Atlantic
Partners 84, L.P., a Delaware limited partnership, GAP-W, LLC, GapStar, LLC,
GAPCO GmbH & Co. KG, GAP Coinvestments CDA, L.P., GAP Coinvestments III, LLC,
and GAP Coinvestments IV, LLC.
          “GA Parties” means, collectively, the GA EBS II Equityholders and
General Atlantic Partners 83, L.P., a Delaware limited partnership (“GAP 83”).
          “Grant Units” shall mean, collectively, the Grant A Units and Grant B
Units of EBS Master that have been issued directly to the Plan Member on or
prior to the date hereof.
          “H&F Capital Associates” has the meaning set forth in the preamble to
this Agreement.
          “H&F Capital Executives” has the meaning set forth in the preamble to
this Agreement.
          “H&F Class B Shares” has the meaning set forth in Section 2.1(a)(vii).
          “H&F GP” has the meaning set forth in the preamble to this Agreement.
          “H&F Subscribing Party” has the meaning set forth in
Section 2.1(a)(vii).
          “Harrington AIV” has the meaning set forth in the preamble to this
Agreement.
          “Harrington Inc.” has the meaning set forth in the preamble to this
Agreement.
          “Harrington LP” has the meaning set forth in the preamble to this
Agreement.
          “Harrington Merger Agreement” has the meaning set forth in
Section 2.1(a)(vi).
          “HFCP Domestic” has the meaning set forth in the preamble to this
Agreement.
          “Investors Tax Receivable Agreement (Reorganizations)” has the meaning
set forth in Section 2.1(b)(i).

3



--------------------------------------------------------------------------------



 



          “Investors Tax Receivable Agreement (Exchanges)” has the meaning set
forth in Section 2.1(b)(i).
          “Investors Tax Receivable Agreements” means the Investors Tax
Receivable Agreement (Reorganizations) and the Investors Tax Receivable
Agreement (Exchanges).
          “IPO” has the meaning set forth in the recitals of this Agreement.
          “IPO Closing” means the initial closing of the sale of the Class A
Common Stock in the IPO (without giving effect to any exercise of the
underwriters’ over-allotment option).
          “IPO Effective Time” means the date and time on which the Registration
Statement is declared effective by the Securities and Exchange Commission.
          “Issued Shares” has the meaning set forth in Section 3.2(d).
          “Management Members” means those individuals that are participants in
the EBS Executive Equity Incentive Plan and listed on Schedule I hereto.
          “Management Tax Receivable Agreement” has the meaning set forth in
Section 2.1(b)(ii).
          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any group comprised of two or more of the foregoing.
          “Phantom Awards” means awards issued under the EBS Incentive Plan.
          “Plan Member” has the meaning set forth in the preamble to this
Agreement.
          “Post-IPO HF Stockholders” means, collectively, H&F Capital
Associates, H&F Capital Executives, HFCP Domestic Harrington AIV and H&F GP.
          “Post-Reorganization EBS Master Members” means the Company, Sub 1, Sub
2, the H&F Subscribing Parties, the ERX Members and the Management Members.
          “Pre-Reorganization HF Members” means, collectively, H&F Capital
Associates, H&F Capital Executives, HFCP Domestic and Harrington L.P.
          “Registration Statement” means the registration statement on Form S-1
(File No. 333-153451) filed by the Company with the Securities and Exchange
Commission in connection with the IPO.

4



--------------------------------------------------------------------------------



 



          “Reorganization Documents” means the documents listed on Schedule II
hereto, each in the form attached as an exhibit hereto.
          “Reorganization Transactions” has the meaning set forth in
Section 2.1.
          “Restricted Stock Units” means restricted stock units, issued under
the Emdeon Inc. 2009 Equity Incentive Plan, entitling the holder to receive
shares of Class A Common Stock upon vesting.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Sub 1” has the meaning set forth in the preamble to this Agreement.
          “Sub 2” has the meaning set forth in the preamble to this Agreement.
          1.2 Other Definitional Provisions.
               (a) The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Article and
Section references are to this Agreement unless otherwise specified.
               (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II
THE REORGANIZATION
          2.1 Transactions. Subject to the terms and conditions hereinafter set
forth, and on the basis of and in reliance upon the representations, warranties,
covenants and agreements set forth herein, the parties hereto shall take the
actions described in this Section 2.1 (collectively, the “Reorganization
Transactions”):
               (a) At such time prior to the IPO Effective Time as H&F GP and
the GA Parties shall mutually agree, the applicable parties hereto shall take
the actions set forth below (or cause such actions to take place):
          (i) The Company shall adopt and file with the Secretary of State of
the State of Delaware an amended and restated certificate of incorporation of
the Company, in the form of Exhibit A hereto (the “Amended and Restated
Certificate of Incorporation”), that, among other things, shall (x) authorize
the Company to issue up to 400,000,000 shares of Class A Common Stock and
52,000,000 shares of Class B Common Stock and (y) reclassify the outstanding
shares of common stock held by the Company’s stockholders immediately prior to
the filing of the Amended and Restated Certificate of Incorporation with the
Secretary of State of the State of Delaware into an aggregate of

5



--------------------------------------------------------------------------------



 



56,000,000 shares of Class A Common Stock, with each such stockholder receiving
the number of shares of Class A Common Stock set forth opposite its name on
Schedule V hereto.
          (ii) The Board shall adopt amended and restated bylaws of the Company
in the form of Exhibit B hereto.
          (iii) The Company shall redeem from its existing stockholders an
aggregate of 4,000,000 shares of Class A Common Stock in exchange for the rights
to receive payments in respect of certain cash tax savings of the Company that
are the subject of the Investors Tax Receivable Agreement (Reorganizations) and
that relate to the Company and transactions entered into by the existing
stockholders of the Company, which rights shall be immediately contributed by
such stockholders to GA ITR Holdco, L.P., a Delaware limited partnership, in
exchange for ownership interests in GA ITR Holdco, L.P. pursuant to
Section 2.1(a)(xiii).
          (iv) Pursuant to the terms of an agreement and plan of merger to be
entered into by and among the Company, EBS Acquisition II and Sub 1 in the form
of Exhibit C hereto (the “EBS Acquisition Merger Agreement”), EBS Acquisition II
shall merge with and into Sub 1, with Sub 1 being the surviving entity in the
merger. In accordance with the terms of the EBS Acquisition Merger Agreement, as
consideration for their interests in EBS Acquisition II, the GA EBS II
Equityholders shall receive (x) an aggregate of 13,773,913 shares of Class A
Common Stock and (y) the rights to receive payments in respect of certain cash
tax savings of the Company that are the subject of the Investors Tax Receivable
Agreement (Reorganizations) and that relate to EBS Acquisition II and
transactions entered into by the GA EBS II Equityholders, which rights shall be
immediately contributed by the GA EBS II Equityholders to GA ITR Holdco, L.P. in
exchange for ownership interests in the GA ITR Holdco, L.P. pursuant to
Section 2.1(a)(xiii).
          (v) Pursuant to a plan of liquidation, Harrington LP shall dissolve
and distribute 1.064% of its interest in EBS Master to H&F GP and 98.936% of its
interest in EBS Master to Harrington Inc.
          (vi) Pursuant to the terms of an agreement and plan of merger to be
entered into by and among the Company, Harrington Inc. and Sub 2 in the form of
Exhibit D hereto (the “Harrington Merger Agreement”), Harrington Inc. shall
merge with and into Sub 2, with Sub 2 being the surviving entity in the merger.
In accordance with the terms of the Harrington Merger Agreement, (x) as
consideration for its interests in Harrington Inc, Harrington AIV, in its
capacity as the sole stockholder of Harrington Inc., shall receive
(x) 11,639,697 shares of Class A Common Stock and (y) the rights to receive
payments in respect of certain cash tax

6



--------------------------------------------------------------------------------



 



savings of the Company that are the subject of the Investors Tax Receivable
Agreement (Reorganizations) and that relate to Harrington Inc. and transactions
entered into by Harrington AIV, which rights shall be immediately contributed by
Harrington AIV to H&F ITR Holdco, L.P., a Delaware limited partnership, in
exchange for ownership interests in H&F ITR Holdco, L.P. pursuant to
Section 2.1(a)(xiii).
          (vii) H&F Capital Associates, H&F Capital Executives, HFCP Domestic
and H&F GP (each, an “H&F Subscribing Party”) each hereby subscribes for and
each H&F Subscribing Party agrees to pay for, at a price of $0.00001 per share,
that number of shares of Class B Common Stock (the “H&F Class B Shares”), equal
to the number of units of EBS Master (“EBS Units”) owned by such H&F Subscribing
Party immediately prior to the IPO Effective Time as set forth on Schedule III
hereto. The H&F Subscribing Parties shall receive, along with the Class B
Shares, the rights to enter into the Investors Tax Receivable Agreement
(Exchanges), which rights shall be immediately contributed by the H&F
Subscribing Parties to H&F ITR Holdco, L.P. pursuant to Section 2.1(a)(xiii).
          (viii) The Company shall issue the H&F Class B Shares to the H&F
Subscribing Parties upon payment therefor.
          (ix) Each ERX Member hereby subscribes for and each ERX Member agrees
to pay for, at a price of $0.00001 per share, that number of shares of Class B
Common Stock (the “ERX Class B Shares”) equal to the number of EBS Units owned
by such ERX Member immediately prior to the IPO Effective Time, as set forth on
Schedule IV hereto.
          (x) The Company shall issue the ERX Class B Shares to the ERX Members
upon payment therefor.
          (xi) The Company, EBS Master, Sub 1, Sub 2 and the H&F Subscribing
Parties shall, and each agrees to, enter into Amendment No. 1 to the Fifth
Amended and Restated Limited Liability Company Agreement of EBS Master, in the
form of Exhibit E hereto, pursuant to which (x) Exhibit A to such limited
liability company agreement shall be amended to reflect the addition of Sub 1,
Sub 2 and H&F GP as members of EBS Master and (y) the Company shall be appointed
as the sole managing member of EBS Master.
          (xii) The Company, the GA Parties, the Post-IPO HF Stockholders, the
ERX Members and the Management Members shall enter into a stockholders
agreement, in the form of Exhibit F hereto.

7



--------------------------------------------------------------------------------



 



          (xiii) The existing stockholders of the Company and the GA EBS II
Equityholders shall contribute all of their present and future rights in respect
of the Investors Tax Receivable Agreement (Reorganizations) to GA ITR Holdco,
L.P. in exchange for ownership interests in GA ITR Holdco, L.P., and Harrington
AIV and the H&F Subscribing Parties shall contribute all of their present and
future rights in respect of the Investors Tax Receivable Agreements to H&F ITR
Holdco, L.P. in exchange for ownership interests in H&F ITR Holdco, L.P.
          (xiv) GA ITR Holdco, L.P. and H&F ITR Holdco, L.P. shall contribute
all of their rights in respect of the Investors Tax Receivable Agreements to
GA-H&F ITR Holdco, L.P., a Delaware limited partnership, in exchange for
ownership interests in GA-H&F ITR Holdco, L.P.
          (xv) The Company shall provide the ERX Members and the Management
Members at least 3 days’ notice prior to the closing of the transactions
contemplated by this Section 2.1(a). Such notice may be given by email,
telephone or telecopy, and shall be deemed immediately effective when given.
               (b) Prior to the IPO Closing, the applicable parties hereto shall
take the actions set forth below (or cause such actions to take place):
          (i) The Company, GA-H&F ITR Holdco, L.P., H&F ITR Holdco, L.P. and GA
ITR Holdco, L.P., shall enter into (A) the tax receivable agreement (the
“Investors Tax Receivable Agreement (Reorganizations)”), in the form of
Exhibit G hereto and (2) the tax receivable agreement (the “Investors Tax
Receivable Agreement (Exchanges)”) in the form of Exhibit H hereto.
          (ii) The Company and the Management Members shall enter into a tax
receivable agreement (the “Management Tax Receivable Agreement”), in the form of
Exhibit I hereto.
               (c) With respect to the EBS Master Management Incentive Plans,
after the IPO Effective Time and prior to the IPO Closing, the applicable
parties hereto shall take the actions set forth below (or cause such actions to
take place):
          (i) The Company, EBS Master, Sub 1, Sub 2 and the H&F Subscribing
Parties shall, and each agrees to, enter into Amendment No. 2 to the Fifth
Amended and Restated Limited Liability Company Agreement of EBS Master, in the
form of Exhibit J hereto, pursuant to which all outstanding Grant Units issued
to the Plan Member under the EBS Executive Equity Incentive Plan shall be
converted into vested and

8



--------------------------------------------------------------------------------



 



unvested EBS Units and certain other rights, including rights to enter into the
Management Tax Receivable Agreement (the “TRA Rights”).
          (ii) The Company, as managing member of EBS Master shall adopt
resolutions pursuant to which (x) the accumulated appreciation in value since
the date of grant of all outstanding Grant Units issued to the Plan Member under
the EBS Executive Equity Incentive Plan shall be converted into vested and
unvested EBS Units (based on the public offering price of the Class A Common
Stock in the IPO) and certain other rights, including the TRA Rights, (y) the
Grant Units issued to the Plan Member under the EBS Executive Equity Incentive
Plan shall be cancelled and (z) a plan of liquidation for the Plan Member shall
be approved pursuant to which the EBS Units and TRA Rights shall be distributed
to the members of the Plan Member and the class units issued by the Plan Member
to the Management Members shall be cancelled.
          (iii) The Board of Directors of the Company (both for itself and as
managing member of EBS Master) shall adopt resolutions pursuant to which (x) the
accumulated appreciation in value since the date of grant of each outstanding
Phantom Award that has vested prior to the IPO Closing shall be converted into
the number of shares of Class A Common Stock as determined by the Boards of
Directors of the Company and EBS Master (based on the public offering price of
the Class A Common Stock in the IPO) and (y) the accumulated appreciation in
value since the date of grant of each outstanding Phantom Award that has not
vested prior to the IPO Closing shall be converted into the number of Restricted
Stock Units as determined by the Board of Directors of the Company (based on the
public offering price of the Class A Common Stock in the IPO).
          (iv) Pursuant to the plan of liquidation described in
Section 2.1(c)(ii) hereof, the Plan Member shall dissolve.
          (v) Pursuant to Common Stock Subscription and EBS Unit Vesting
Agreements with the Company in the form of Exhibit K hereto, each Management
Member shall subscribe for a number of shares of Class B Common Stock, at a
price of $0.00001 per share, equal to the number of vested and unvested EBS
Units owned by such Management Member, and the Company shall issue such Class B
Common Stock to such Management Member upon payment therefor.
          (vi) EBS Master and the Post-Reorganization EBS Master Members shall
enter into the Sixth Amended and Restated Limited Liability Company Agreement of
EBS Master, in the form of Exhibit L hereto, (x) to reflect various post IPO
agreements and (y) to reflect a new Exhibit A thereto to reflect the addition of
the Management Members as members of EBS Master.

9



--------------------------------------------------------------------------------



 



               (d) If at the time of the pricing of the IPO, any of the
Management Members determine to sell, and the Company determines to purchase
(using a portion of the proceeds from the IPO), EBS Units (and corresponding
shares of Class B common stock) held by such Management Members, the Company and
the such Management Members will enter into the Unit Purchase Agreement in the
form of Exhibit M hereto.
          2.2 Consent to Reorganization Transactions.
               (a) Each of the parties hereto hereby acknowledges, agrees and
consents to all of the Reorganization Transactions, provided that, the consent
of the ERX Members pursuant to this Section 2.2(a) is subject to their
understanding that (i) following the completion of the IPO, the rights,
preferences and privileges of the EBS Units and Class B Common Stock held by the
ERX Members will be consistent with the description thereof contained in
Exhibit F and Exhibit L hereto and (ii) other than the right of HFCP Domestic to
enter into Exhibit G and Exhibit H hereto and the rights of HFCP Domestic
pursuant to Section 4.11 hereof, the EBS Units held by the ERX Members will
receive the same economic treatment in the Reorganization Transactions as the
EBS Units held by HFCP Domestic. Each of the parties hereto shall take all
action necessary or appropriate in order to effect, or cause to be effected, to
the extent within its control, each of the Reorganization Transactions.
               (b) The parties hereto shall deliver to each other, as
applicable, prior to, at or as soon as practicable after the Effective Time, the
date of the IPO Closing or the date of any Additional IPO Closing, as
applicable, each of the Reorganization Documents to which it is a party,
together with any other documents and instruments necessary or appropriate to be
delivered in connection with the Reorganization Transactions. Notwithstanding
anything to the foregoing in this Section 2.2: the consent by H&F Capital
Associates, H&F Capital Executives, HFCP Domestic, Harrington LP, H&F GP,
Harrington Inc. and Harrington AIV to the IPO is contingent on the IPO Closing
occurring by September 30, 2009, and if the IPO Closing does not occur by such
date, the consent of such parties to the IPO shall be required to the extent
necessary under the Fifth Amended and Restated Limited Liability Company
Agreement of EBS Master.
          2.3 No Liabilities in Event of Termination; Certain Covenants. In the
event that the GA Parties, H&F GP and the Board determine to abandon the IPO
prior to the occurrence of the events described in Section 2.1(a) or
Section 2.1(b) or, unless H&F GP and the GA Parties otherwise agree, the events
described in Section 2.1(a) do not occur by September 30, 2009, (a) this
Agreement shall automatically terminate and be of no further force or effect
except for this Section 2.3 and Sections 4.3, 4.6, 4.7, 4.9 and 4.10 and
(b) there shall be no liability on the part of any of the parties hereto, except
that such termination shall not preclude any party from pursuing judicial
remedies for damages and/or other relief as a result of the breach by the other
parties of any representation, warranty, covenant or agreement contained herein
prior to such termination. In the event that the GA Parties, H&F GP and the
Board determine to abandon the IPO after the occurrence of any of the events
described in Section 2.1(a), Section 2.1(b) or Section 2.1(c) or the IPO is not
completed by September 30, 2009, the

10



--------------------------------------------------------------------------------



 



parties agree, as applicable, to amend the Stockholders Agreement and the
limited liability company agreement of EBS Master so that the governance,
transfer restrictions, liquidity rights and other related provisions therein
with respect to the Company, the Company’s Subsidiaries and the Company’s and
EBS Masters’ securities correspond in all substantive respects with the
provisions contained in the Fifth Amended and Restated Limited Liability Company
Agreement of EBS Master as in effect on the date hereof. Prior to the IPO and
after any abandonment of the IPO, except as expressly contemplated by this
Agreement and subject to the immediately preceding sentence, the Company, as
Managing Member of EBS Master, will not: take any action or cause or permit EBS
Master to take any action that, under the Fifth Amended and Restated Limited
Liability Company Agreement of EBS Master as in effect on the date hereof, would
require the consent or approval of one or more of the H&F Members (as defined in
the Fifth Amended and Restated LLC Agreement) or the unanimous consent of the
board of directors of EBS Master; or amend the certificate of incorporation of
the Company; or issue or repurchase, redeem or otherwise acquire any units or
other equity interests of EBS Master or any capital stock of the Company; or
declare or pay any dividends or distributions on the capital stock of the
Company; or effect any subdivision or combination of the outstanding capital
stock of the Company or units of EBS Master; or resign or cease to be or be
replaced as managing Member of EBS Master; in each case, without first obtaining
the written consent or approval of the H&F Members.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          3.1 Representations and Warranties. Each party hereto hereby
represents and warrants to all of the other parties hereto as follows:
               (a) Such party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization or incorporation.
The execution, delivery and performance by such party of this Agreement and of
the applicable Reorganization Documents, to the extent a party thereto, has been
or prior to the IPO Effective Time will be duly authorized by all necessary
action;
               (b) Such party has or prior to the IPO Effective Time will have
the requisite power, authority and legal right to execute and deliver this
Agreement and each of the Reorganization Documents, to the extent a party
thereto, and to consummate the transactions contemplated hereby and thereby, as
the case may be;
               (c) This Agreement and each of the Reorganization Documents to
which it is a party has been (or when executed will be) duly executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing; and

11



--------------------------------------------------------------------------------



 



               (d) Neither the execution, delivery and performance by such party
of this Agreement and the applicable Reorganization Documents, to the extent a
party thereto, nor the consummation by such party of the transactions
contemplated hereby, nor compliance by such party with the terms and provisions
hereof, will, directly or indirectly (with or without notice or lapse of time or
both), (i) contravene or conflict with, or result in a breach or termination of,
or constitute a default under (or with notice or lapse of time or both, result
in the breach or termination of or constitute a default under) the
organizational documents of such party, (ii) constitute a violation by such
party of any existing requirement of law applicable to such party or any of its
properties, rights or assets or (iii) require the consent or approval of any
Person, except, in the case of clauses (ii) and (iii), as would not reasonably
be expected to result in, individually or in the aggregate, a material adverse
effect on the ability of such party to consummate the transactions contemplated
by this Agreement.
          3.2 Additional Representations by the GA EBS II Equityholders and the
ERX Members. In connection with the issuance of Common Stock pursuant to the EBS
Acquisition Merger Agreement, Section 2.1(a)(iv), Section 2.1(a)(ix) and
Section 2.1(a)(x), each GA EBS II Equityholder and each ERX Member hereby
represents and warrants:
               (a) that it is an “accredited investor” (as defined in
Regulation D promulgated under the Securities Act);
               (b) that it or its representative has had access to the same kind
of information concerning the Company that is required by Schedule A of the
Securities Act, to the extent that the Company possesses such information;
               (c) that it has such knowledge and experience in financial and
business matters that it is capable of utilizing the information that is
available to it concerning the Company to evaluate the risks of investment in
the Company including the risk that it could lose its entire investment in the
Company;
               (d) that it understands that the shares of Common Stock to be
issued to or received by it as described in Section 2.1 (the “Issued Shares”)
have not been registered under the Securities Act, the securities laws of any
state or the securities laws of any other jurisdiction and that such Issued
Shares must be held indefinitely unless the sale or transfer is registered under
the Securities Act and such other securities laws or an exemption from
registration under the Securities Act and such other securities laws covering
the sale or transfer of such Issued Shares is available;
               (e) that the Issued Shares (other than any Issued Shares intended
to be sold in the IPO or sold to the Company in connection with the IPO) are
being purchased by it for its own sole benefit and account for investment and
not with a view to, or for resale in connection with, a public offering or
distribution thereof;
               (f) that it understands that the certificate or certificates
representing the Issued Shares (if certificated) may be impressed with a legend
stating

12



--------------------------------------------------------------------------------



 



that the Issued Shares have not been registered under the Securities Act or
state securities laws and setting out or referring to the restrictions on the
transferability and resale of the Issued Shares; and
               (g) that it understands that stop transfer instructions in
respect of the Issued Shares may be issued to any transfer agent, transfer clerk
or other agent at any time acting for the Company.
          3.3 Additional Representations by Harrington AIV and the H&F
Subscribing Parties. In connection with the issuance of Common Stock pursuant to
the Harrington Merger Agreement, Section 2.1(a)(vi), Section 2.1(a)(vii) and
Section 2.1(a)(viii), Harrington AIV and each H&F Subscribing Party hereby
represents and warrants:
               (a) (i) that, except as disclosed to the Company, it is an
“accredited investor” (as defined in Regulation D promulgated under the
Securities Act) and (ii) that it has such knowledge and experience in financial
and business matters that it is capable of utilizing the information that is
available to it concerning the Company to evaluate the risks of investment in
the Company including the risk that it could lose its entire investment in the
Company;
               (b) that it or its representatives has had access to such
information concerning the Company as it deems necessary in making its
investment decision;
               (c) that it understands that the Issued Shares have not been
registered under the Securities Act, the securities laws of any state or the
securities laws of any other jurisdiction and that such Issued Shares must be
held indefinitely unless the sale or transfer is registered under the Securities
Act and such other securities laws or an exemption from registration under the
Securities Act and such other securities laws covering the sale or transfer of
such Issued Shares is available;
               (d) that the Issued Shares (other than any Issued Shares intended
to be sold in the IPO or sold to the Company in connection with the IPO) are
being purchased by it for its own sole benefit and account for investment and
not with a view to, or for resale in connection with, a public offering or
distribution thereof;
               (e) that it understands that the certificate or certificates
representing the Issued Shares (if certificated) may be impressed with a legend
stating that the Issued Shares have not been registered under the Securities Act
or state securities laws and setting out or referring to the restrictions on the
transferability and resale of the Issued Shares; and
               (f) that it understands that stop transfer instructions in
respect of the Issued Shares may be issued to any transfer agent, transfer clerk
or other agent at any time acting for the Company.

13



--------------------------------------------------------------------------------



 



          3.4 Additional Representations by the Company. The Company represents
to each of the parties to be issued Common Stock pursuant to the Reorganization
Transactions as follows:
               (a) As of the date hereof and immediately prior to the
effectiveness of the Amended and Restated Certificate of Incorporation, the
authorized capital stock of the Company consists of 65,000,000 shares of common
stock without designation as to series or class, of which 56,000,000 shares of
common stock are issued and outstanding, and no shares of capital stock were
held in treasury or reserved for issuance and there are no outstanding options,
warrants or other rights to acquire any capital stock of the Company. Upon
issuance of the Issued Shares and payment therefor, the Issued Shares shall be
duly authorized and validly issued, fully paid and non-assessable and the
issuance of such Issued Shares will not be subject to any pre-emptive or similar
right.
               (b) No form of general solicitation or general advertising was
used by the Company or its representatives in connection with the offer or sale
of the Issued Shares. Assuming the accuracy of the representations in
Section 3.2 and Section 3.3, no registration of the Issued Shares, pursuant to
the provisions of the Securities Act or any state securities or “blue sky” laws,
will be required by the offer, sale or issuance of the Issued Shares.
               (c) The Company was formed for the purpose of making an
investment in EBS Master and has only conducted business operations or other
activities related to, and only has obligations and liabilities arising out of,
its investment in EBS Master, the Reorganization Transactions and the IPO.
               (d) For purposes of Rule 16b-3(d)(1) of the Securities Exchange
Act of 1934, as amended, each acquisition or disposition of Common Stock or
other equity securities of the Company by an executive officer, director or
person that may be deemed to be a director of the Company in a transaction with
the Company contemplated by the Agreement has been or will be approved by the
Board prior to such transaction. Without limiting the foregoing, the Board has
approved, in each case for purposes of Rule 16b-3(d)(1): the reclassification of
the Company’s common stock pursuant to the filing of the Amended and Restated
Certificate of Incorporation; the merger of EBS Acquisition II and Sub 1 in
accordance with the EBS Acquisition Merger Agreement and the issuance of Class A
Common Stock pursuant thereto; the merger of Harrington Inc. with Sub 2 in
accordance with the Harrington Merger Agreement and the issuance of Class A
Common Stock pursuant thereto; the acquisition of Class B Common Stock by the
H&F Subscribing Parties and the ERX Members as contemplated by Section 2.1; the
entry into Amendment No. 1 to the Fifth Amended and Restated Limited Liability
Company Agreement of EBS Master and the grant by EBS Master of exchange rights
to the H&F Subscribing Parties, the ERX Members and the Management Members to
acquire Class A Shares; the entry into Amendment No. 2 to the Fifth Amended and
Restated Limited Liability Company Agreement of EBS Master and the issuance of
EBS Units, Class A Common Stock and Restricted Stock Units pursuant thereto and
pursuant to Section 2.1(c)(ii)and Section 2.1(c)(iii); the redemption of Class A
Common Stock in

14



--------------------------------------------------------------------------------



 



exchange for the rights to receive payments in respect of certain cash tax
savings of the Company pursuant to the Investors Tax Receivable Agreement
(Reorganizations) and Section 2.1(a)(iii); and the issuance to the H&F
Subscribing Parties, Harrington AIV, the ERX Members and the Management Members
of, as applicable, any shares of Class A Stock issuable upon exchange of EBS
Units and Class B Stock, in each case upon exchange of the Common Stock or EBS
Units issued pursuant to the Reorganization Transactions.
ARTICLE IV
MISCELLANEOUS
          4.1 Amendments and Waivers. This Agreement may be modified, amended or
waived only with the written approval of (i) the Company, (ii) the GA EBS II
Equityholders and (iii) the Post-IPO HF Stockholders; provided, that the
approval of the ERX Members shall be required (in which case only the consent of
the ERX Members holding a majority of the EBS Units held by the ERX Members is
required) in connection with (i) any modification, amendment or waiver of
Section 2.1(a)(ix) or Section 2.1(a)(x) hereof. Notwithstanding the foregoing,
nothing herein shall amend, waive or impair the rights of the ERX Members under
Sections 7.4(a) or 13.1 of the Fifth Amended and Restated Liability Company
Agreement of EBS Master, Section 7.3 of the Stockholders’ Agreement attached as
Exhibit F hereto and Section 11.1 of the Sixth Amended and Restated Limited
Liability Company Agreement of EBS Master attached as Exhibit L hereto; it being
understood that the form of the Stockholders’ Agreement attached as Exhibit F
hereto and the form of the Sixth Amended and Restated Limited Liability Company
Agreement of EBS Master attached as Exhibit L hereto shall be acceptable to the
ERX Members in all respects. Any such amendment shall be binding upon each of
the other parties hereto. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
Notwithstanding anything to the contrary in this Section 4.1, nothing in this
Section 4.1 shall be deemed to contradict the provisions of Section 2.3 hereof.
          4.2 Successors, Assigns and Transferees. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.
          4.3 Notices. Subject to Section 2.1(a)(xv), all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, provided that a
copy of such notice is also sent via nationally recognized overnight courier,
specifying next day delivery, with written verification of

15



--------------------------------------------------------------------------------



 



receipt; (c) three days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to such
party’s address as set forth below or at such other address as the party shall
have furnished to each other party in writing in accordance with this provision:
If to any of the Pre-IPO H&F Members, Harrington Inc., H&F GP,
Harrington AIV or Sub 2, addressed to it at:
c/o Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Facsimile: (415) 788-0176
Attention: General Counsel
With copies (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, CA 94304
Telephone: (650) 251-5000
Facsimile: (650) 251-5002
Attention: Richard Capelouto, Esq.
If to EBS Acquisition II or Sub 1, addressed to it at:
c/o General Atlantic Service Company, LLC
3 Pickwick Plaza
Greenwich, CT 06830
Telephone: (203) 629-8600
Facsimile: (203) 618-9207
Attention: Christopher G. Lanning, Esq.
With copies (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3402
Facsimile: (212) 492-0402
Attention: Matthew W. Abbott, Esq.

16



--------------------------------------------------------------------------------



 



If to the Company, EBS Master or the Plan Member, addressed to it at:
3055 Lebanon Pike, Suite 1000
Nashville, TN 37214
Telephone: (615) 932-3000
Facsimile: (615) 340-6153
Attention: General Counsel
With copies (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
Attention: John C. Kennedy, Esq.
If to the ERX Members, to them at the addresses set forth on each eRx
Member’s signature page to this Agreement.
With copies (which shall not constitute notice) to:
Alston & Bird LLP
2200 Ross Avenue
Dallas, Texas 75201
Telephone: 214-922-3400
Facsimile: 212-922-3899
Attention: Darren C. Hauck, Esq.
          4.4 Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
          4.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the Reorganization Documents, embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.
          4.6 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed in all respects by the laws of the State of New York. To the
fullest extent permitted by law, no suit, action or proceeding with respect to
this Agreement may be brought in any court or before any similar authority other
than in a

17



--------------------------------------------------------------------------------



 



court of competent jurisdiction in the State of New York, and the parties hereto
hereby submit to the exclusive jurisdiction of such courts for the purpose of
such suit, proceeding or judgment. To the fullest extent permitted by law, each
party hereto hereby irrevocably waives any right it may have had to bring such
an action in any other court, domestic or foreign, or before any similar
domestic or foreign authority. Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim therein.
          4.7 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          4.8 Enforcement. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
          4.9 Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
          4.10 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).
          4.11 Expenses. The Company agrees to pay all reasonable out of pocket
expenses and costs of the GA Parties and the H&F Subscribing Parties, Harrington
AIV, Harrington Inc. and Harrington LP (including reasonable attorney and other
professional fees and expenses) incurred in connection with the negotiation and
execution of this Agreement and the transactions contemplated by this Agreement
and the Agreement and Plan of Merger by and among the Company, Envoy LLC, Emdeon
Merger Sub LLC, eRx Network, L.L.C. and the Members’ Representative (as defined
therein).

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Reorganization Agreement as of the date first above written.

            EMDEON INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary        EBS HOLDCO I, LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary        EBS HOLDCO II, LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary        EBS EXECUTIVE INCENTIVE PLAN LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary        EBS MASTER LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Secretary     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



            EBS ACQUISITION II LLC
      By:   /s/ Christopher G. Lanning         Name:   Christopher G. Lanning   
    Title:   Managing Director     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



            HELLMAN & FRIEDMAN CAPITAL
ASSOCIATES VI, L.P.             By:   Hellman & Friedman Investors VI, L.P.,
its General Partner           By:   Hellman & Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

            HELLMAN & FRIEDMAN CAPITAL
EXECUTIVES VI, L.P.             By:   Hellman & Friedman Investors VI, L.P.,
its General Partner           By:   Hellman & Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

            HFCP VI DOMESTIC AIV, L.P.           By:   Hellman & Friedman
Investors VI, L.P.,
its General Partner           By:   Hellman & Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



            H&F HARRINGTON AIV I, L.P.           By:   Hellman & Friedman
Investors VI, L.P.,
its General Partner           By:   Hellman & Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

            HELLMAN & FRIEDMAN INVESTORS VI, L.P.           By:   Hellman &
Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Vice President        H&F HARRINGTON INC.
      By:   /s/ Allen Thorpe         Name:   Allen Thorpe        Title:   Vice
President     

            H&F HARRINGTON AIV II, L.P.           By:   Hellman & Friedman
Investors VI,
L.P., its General Partner           By:   Hellman & Friedman LLC,
its General Partner           By:   /s/ Allen Thorpe         Name:   Allen
Thorpe        Title:   Managing Director     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



                  /s/ James Fehring       Name:   James Fehring      Address:
Facsimile:              /s/ Barry Guld       Name:   Barry Guld      Address:
Facsimile:              /s/ Michael Ingram       Name:   Michael Ingram     
Address:
Facsimile:     

            LYLE HOLDINGS, LP
      By:   /s/ Marc Lyle         Name:   Marc Lyle        Its:
Address:
Facsimile:   

                  /s/ Kevin Mahoney       Name:   Kevin Mahoney      Address:
Facsimile:     

            NATIONAL HEALTH SYSTEMS, INC.
      By:   /s/ Michael Ingram         Name:   Michael Ingram        Its: EVP &
CFO
Address:
Facsimile:     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



            NOW TECHNOLOGY, INC.
      By:   /s/ Marty Monroe         Name:   Mary Monroe        Its: Vice
President
Address:
Facsimile:   

            /s/ Richard Sage       Name:   Richard Sage      Address:
Facsimile:     

[Signature Page to Reorganization Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
Management Members
Bahl, Tracy L.
Caldwell, Edward
Coughlin, Patrick
Creavin, Damien
Devitre, Dinyar S.
Hardin, J. Philip
Kever, Jim D.
Khan, Sajid A
Lazenby, George
Manzella, Frank J.
Newport Jr., Bob
Pead, Philip M.
Scully, Ben
Smith, Ryan L
Stevens, Gregory
Stuart, Gary D

 



--------------------------------------------------------------------------------



 



Schedule II
Reorganization Documents

1.   Amended and Restated Certificate of Incorporation of the Company   2.  
Amended and Restated Bylaws of the Company   3.   EBS Acquisition Merger
Agreement   4.   Harrington Merger Agreement   5.   Amendment No. 1 to Fifth
Amended and Restated EBS LLC Agreement   6.   Amendment No. 2 to Fifth Amended
and Restated EBS LLC Agreement   7.   Stockholders Agreement   8.   Investors
Tax Receivable Agreement (Reorganizations)   9.   Investors Tax Receivable
Agreement (Exchanges)   10.   Management Tax Receivable Agreement   11.   Common
Stock Subscription Agreement and EBS Unit Vesting Agreement   12.   Sixth
Amended and Restated LLC Agreement of EBS Master   13.   Limited Liability
Company Agreement of EBS Holdco I, LLC   14.   Limited Liability Company
Agreement of EBS Holdco II, LLC   15.   Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule III
HF Subscribing Parties

                      EBS Units Owned         Prior to Effective   Class B
Common Name   Time   Stock Subscription
Hellman & Friedman Capital Associates VI, L.P.
    11,294.61       11,294.61  
Hellman & Friedman Capital Executives VI, L.P.
    99,940.18       99,940.18  
HFCP VI Domestic AIV, L.P.
    22,349,977.04       22,349,977.04  
Hellman & Friedman Investors VI, L.P.
    125,178.27       125,178.27  

 



--------------------------------------------------------------------------------



 



Schedule IV
ERX Members

                      EBS Units Owned Prior   Class B Common Stock Name   to
Effective Time   Subscription
Fehring, James
    4,375       4,375  
Guld, Barry
    51,171       51,171  
Ingram, Michael
    15,554       15,554  
Lyle Holdings, LP
    466,607       466,607  
Mahoney, Kevin
    13,189       13,189  
National Health Systems, Inc.
    444,986       444,986  
Now Technology, Inc.
    838,395       838,395  
Sage, Richard
    15,723       15,723  

 



--------------------------------------------------------------------------------



 



Schedule V
Pre-Reorganization Company Stockholders

              Class A Common Stock Name   to be Received in Reclassification
General Atlantic Partners 83, L.P.
    36,676,864  
GAP-W, LLC
    14,000,000  
GapStar, LLC
    840,000  
GAPCO GmbH & Co. KG
    116,480  
GAP Coinvestments CDA, L.P.
    36,400  
GAP Coinvestments III, LLC
    3,531,192  
GAP Coinvestments IV, LLC
    799,064  

 